THIRD DIVISION
                              ANDREWS, P. J.,
                         DILLARD and MCMILLIAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                  December 23, 2014




In the Court of Appeals of Georgia
 A13A0714. RAYSONI v. PAYLESS AUTO DEALS, LLC et al.

      MCMILLIAN, Judge.

      In Raysoni v. Payless Auto Deals, LLC, 323 Ga. App. 583 (753 SE2d 313)

(2013), this Court affirmed the trial court’s grant of the defendant’s motion to dismiss

the complaint. The Supreme Court of Georgia reversed that decision in Raysoni v.

Payless Auto Deals, LLC, __ Ga. __ (Case No. S13G1826, decided Nov. 17, 2014).

We therefore vacate our earlier opinion, adopt the Supreme Court’s opinion as our

own, and reverse the judgment of the trial court.

      Judgment reversed. Andrews, P. J., and Dillard, J., concur.